DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamaru et al. (US 2013/0153257) in view of Suzuki et al. (US 2010/0026238).
Yamamaru et al. discloses a vehicle body front structure comprising a housing receiving charging port (15) covered by a lid (7), as shown in Figures 1 and 11.  The housing has an open side facing outward of the vehicle body, as shown in Figure 1.  The lid (7) selectively closes the open side of the housing, as shown in Figure 1.  The lid (7) includes a lid plate forming the exterior of the lid and a reinforcement forming the interior of the lid, as shown in Figure 7.  The 
Suzuki et al. teaches forming a lid (204) with a central light transmitting base material (202) surrounded by an opaque material to allow light from light source (212) to illuminate the lid (204), as shown in Figures 1, 4A, and 4B.  In reference to claim 2, the lid plate (204) has a light transmitting portion (202), as shown in Figure 4B.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a light and a central light transmitting portion formed from a light transmitting base material in a central portion of the lid plate and reinforcing member of Yamamaru et al., as taught by Suzuki et al., to help users find the charge port in dark environments.  
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamaru et al. (US 2013/0153257) and Suzuki et al. (US 2010/0026238), as applied to claim 2, in view of Zischke et al. (7,677,631).

Zischke et al. teaches forming a port opening (18) in a front hood of the vehicle body, as shown in Figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the port opening in the hood of Yamamaru et al., as modified,, as taught by Zischke et al., to reduce the chances of the charge port being damaged in accidents.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamaru et al. (US 2013/0153257) and Suzuki et al. (US 2010/0026238), as applied to claim 1, in view of Yamamaru et al. (US 2015/0191093).

Yamamaru et al. teaches supporting the housing (61) by the vehicle body (15b) via a support member (14c) with a frangible portion formed by a change in thickness, as shown in Figure 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the housing of Yamamaru et al., as modified, to the vehicle body via support member with a frangible portion, as taught by Yamamaru et al., to allow deformation in the event of a pedestrian impact to improve pedestrian safety.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamaru et al. (US 2013/0153257) and Suzuki et al. (US 2010/0026238), as applied to claim 1, in view of Jones (9,227,509).
Yamamaru et al., as modified, does not disclose the specific attachment.
Jones teaches bonding a reinforcement member (14) to the inner surface of the lid plate (8), as disclosed on lines 13-15 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the reinforcement member to the inner surface of the lid plate of Yamamaru et al., as modified, as taught by Jones, as an obvious expedient to provide a strong and cost effective manner of connecting the two components.  
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        April 6, 2021